DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on December 14, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a third active contact pattern on the first active region on the another side of the gate structure, the third active contact pattern having a first length in the first direction, and the first and second active patterns respectively having a second length greater than the first length in the first direction; and a connection pattern that is on the device isolation layer and connects the first active contact pattern and the second active contact pattern to each other, the connection pattern extending in a second direction and running across the gate structure, wherein portions of the first active contact pattern and the second active contact pattern extend in the first direction and overlap the device isolation layers and wherein the third active contact pattern is spaced apart in the first direction at a first distance from the second active contact pattern, and a width of the connection pattern is less than the first distance”, as recited in independent claims 1 and 13.
Claims 2-12, 14-15, 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811